 
EXHIBIT 23.1
 




 
CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
 
The Board of Directors
Echelon Corporation:
 
We consent to the incorporation by reference in the Registration Statements on
Form S-8 (Nos. 333-125395, 333-110679, 333-62045, 333-44198, and 333-88880) of
Echelon Corporation of our reports dated March 15, 2007, with respect to the
consolidated balance sheets of Echelon Corporation and subsidiaries as of
December 31, 2006 and December 31, 2005, and the related consolidated statements
of operations, stockholders’ equity, comprehensive income (loss), and cash flows
for each of the years in the three-year period ended December 31, 2006, and the
related financial statement schedule, management’s assessment of the
effectiveness of internal control over financial reporting as of December 31,
2006, and the effectiveness of internal control over financial reporting as of
December 31, 2006, which reports appear in the December 31, 2006 annual report
on Form 10-K of Echelon Corporation.
 
Our report on the consolidated financial statements refers to Echelon
Corporation’s adoption of Statement of Financial Accounting Standards No. 123
(revised 2004), Share-Based Payment, on January 1, 2006.


/s/ KPMG LLP
 
Mountain View, California
March 15, 2007
 
 


 